Citation Nr: 0506023	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  01-08 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jeff E. Schwartz, Attorney


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from March 1950 to March 1953.  
He died in November 1999.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the appellant's claim for 
service connection for the cause of the veteran's death.

The appellant testified at a September 2002 videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  Subsequently, the Board, in May 2003, remanded 
the case in order to obtain a medical opinion from a VA 
cardiologist.  After that opinion was provided in September 
2003, the case was returned to the Board, which sought 
another medical opinion, from an independent medical expert 
(IME).  That opinion was provided in September 2004.  The 
appellant's representative reviewed the IME opinion and 
submitted a December 2004 letter with attachments in 
response.  The appellant's representative also waived the 
right to have the case remanded to the RO for its 
consideration of the new evidence, and the Board will 
therefore decide the appellant's claim for service connection 
for the cause of the veteran's death.

The Board also notes that the veteran's claim for a total 
disability rating based on individual unemployability (TDIU) 
was pending at the time of his death, having been denied by 
the Board in a March 1997 decision and subsequently remanded 
in March 1998 by the Court to the Board, which in turn 
remanded the claim in December 1998 to the RO for additional 
development.  Apparently unaware of the veteran's death on 
week earlier, the RO, in a November 1999 supplemental 
statement of the case (SSOC), denied the claim for a TDIU.  
In his November 2002 Brief and March 2004 Response to the 
RO's October 2003 SSOC, the appellant's attorney argues that 
the RO's initial, March 1994 rating decision was erroneous 
and that, had the RO promptly and correctly decided the 
claim, the veteran would have been granted a TDIU prior to 
his death.  This would have meant, according to the 
appellant's attorney, that the appellant would now be 
entitled to dependency and indemnity compensation (DIC), 
under 38 U.S.C.A. § 1318 (West 2002), which provides for DIC 
to a surviving spouse where the veteran at the time of his 
death was entitled to receive compensation for a service 
connection disability rated totally disabling for a period of 
10 years immediately preceding death."  The appellant's 
attorney does not explain how this case could fall within 
38 U.S.C.A. § 1318, given that the veteran's claim for TDIU 
was filed in August 1993, slightly more than 6 years prior to 
his November 1999 death.

However, a claim for DIC by a surviving spouse is deemed to 
include a claim for any accrued benefits, i.e., periodic 
monetary benefits (due and unpaid for a period not to exceed 
two years) to which a payee was entitled at the time of his 
death under existing ratings or based on evidence in the file 
at the time of his death.  38 U.S.C.A. § 5121 (West 2002);  
38 C.F.R. § 3.152(b)(1) (2004); 38 C.F.R. § 3.1000(c) (2004).  
As the RO has not addressed whether the appellant's claim for 
DIC constitutes a timely filed claim for accrued benefits, 
this matter is referred to the RO for all appropriate 
development and consideration.


FINDINGS OF FACT

1.  The veteran died in November 1999 of cardiac arrest, due 
to or as a consequence of ventricular fibrillation, due to or 
as a consequence of coronary artery disease (CAD).

2.  At the time of his death, the veteran was service 
connected for residuals of frostbite of his hands and feet, 
which resulted from his wartime service in Korea.

3.  The opinion of the IME that there was no substantial or 
material causal connection between the frostbite residuals 
and the CAD is more persuasive than the opinions concluding 
otherwise, because only the IME carefully considered all 
possible factors that contributed to the veteran's CAD and 
the manner in which they did so.


CONCLUSION OF LAW

The preponderance of the evidence reflects that the veteran's 
service-connected frostbite residuals did not cause, 
contribute substantially or materially, combine to cause, or 
aid or lend assistance to, the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect after the appellant 
filed her claim.  But the VCAA applies to claims filed prior 
to its November 9, 2000 effective date if VA had not finally 
decided the claim before that date.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not finally "decided" the 
appellant's claim prior to November 9, 2000 because the RO 
subsequently issued an August 2002 SSOC, the Board then 
remanded the case in May 2003 for additional development, and 
the RO issued another SSOC, in October 2003.  See VAOPGCPREC 
7-2003 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  However, as 
explained in GC Opinion 7-2004, the Court did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, the 
Pelegrini Court "'specifically recognizes that where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 
5103(a)/§3.159(b)(1) because an initial AOJ adjudication had 
already occurred.'"  Id. at 2 (quoting Pelegrini, 18 Vet. 
App. at 120).  Therefore, according to GC, the Pelegrini 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
7-2004 at 2-3.

GC's interpretation of Pelegrini is directly relevant to the 
present case.  Here, the RO's December 1999 rating decision 
denying service connection for the cause of the veteran's 
death took place prior to enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  But according to 
Pelegrini, as interpreted by GC, the fact that the RO did not 
provide VCAA notification in these circumstances (nor could 
it have, as the VCAA had not yet been enacted) was not error.  
Moreover, prior to readjudicating the appellant's claim in 
its September 2001 SOC, the RO provided VCAA notification in 
its June 2001 letter to the appellant.  VA thus complied with 
the VCAA notification timing requirements.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  Id. at 3.

These requirements were met in this case.  The June 2001 
letter informed the appellant of enactment of the VCAA and 
explained what the evidence would have to show and the 
information still needed to show it in order to establish 
entitlement to service connection for the cause of the 
veteran's death.  In addition, the letter explained the 
respective responsibilities of the RO and the appellant in 
obtaining this information.  Moreover, the RO wrote: "[T]ell 
us about any additional information or evidence that you want 
us to try to get for you," and, [I]f you have any additional 
information that you want us to consider and it has not 
already been received by us, please follow the instructions 
below."  Thus, VA complied with the VCAA notice content 
requirements, as it provided the information specified by 
Pelegrini, including indicating to the appellant that she 
should provide any information or evidence in her possession 
pertaining to her claim.

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  The 
RO obtained the veteran's SMRs and all identified treatment 
records.  Also received were multiple opinions of private 
physicians regarding the cause of the veteran's death, and 
the Board remanded the case for a VA cardiologist's opinion 
on this key issue.  That opinion was provided and associated 
with the claims file.  Moreover, the Board obtained an 
additional opinion from an IME on this question.  And, while 
submitting detailed arguments and evidence in response to 
this opinion, as he has done throughout the appellate 
process, the appellant's attorney waived the right to have 
the case remanded to the RO for review of the IME and his 
response thereto, and requested that the Board proceed with 
adjudication of the case.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claim.


Entitlement to Service Connection for the Cause of the 
Veteran's Death

The veteran's death certificate notes that he died in 
November 1999 of cardiac arrest, due to or as a consequence 
of ventricular fibrillation, due to or as a consequence of 
coronary artery disease (CAD).  An autopsy was not performed 
and no other contributory cause of death was recorded.

At the time of his death, the veteran was service-connected 
for residuals of: (1) frostbite of his hands, with partial 
amputation of the right ring and little fingers (evaluated as 
50 percent disabling); (2) frostbite of the feet (30 
percent), and (3) a shrapnel wound of the back (20 percent).

The primary contention made by the appellant and her attorney 
is that the service-connected frostbite residuals were a 
contributory cause of the veteran's death from CAD-induced 
ventricular fibrillation and cardiac arrest.  Under 38 
U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran dies 
after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay [DIC] to such 
veteran's surviving spouse...."  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability that was incurred in or 
aggravated by service was either a principal or contributory 
cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2004).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-connected disability casually shared in 
producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2004).

The Board will summarize the relevant findings from the 
physicians who treated the veteran prior to his death, and 
then summarize the medical opinions as to whether the 
veteran's service-connected frostbite residuals were a 
contributory cause of his death.  The Board will then, under 
applicable legal principles, weigh the competing medical 
opinions.

The veteran sustained frostbite during wartime service in 
Korea in December 1950, resulting in portions of his right 
small finger and right ring finger being amputated.  The 
veteran was granted service connection for frostbite 
residuals of the hands in an August 1953 rating decision, and 
assigned a 50 percent evaluation.  He was also granted 
service connection for residuals of a shrapnel wound to the 
back and assigned a 20 percent rating.  Service connection 
for frostbite of the feet was denied at that time, with the 
RO noting that the feet were normal in color, dry, and not 
swollen.

The veteran was granted service connection for frostbite of 
the feet in May 1958, with a noncompensable (i.e., 0 percent 
evaluation).  This evaluation was increased to 10 percent in 
an April 1977 rating, effective December 1976.  The 10 
percent evaluation was continued in November 1990 and May 
1991 ratings.  The latter rating decision termed the symptoms 
of frostbite residuals to be "mild," notwithstanding the 
statements of Dr. Smith, who had been treating the veteran 
from 1980, and observed that the veteran's frostbitten feet 
continued to give him circulatory problems, described the 
feet as discolored and tender, and prescribed special form 
fitting shoes, which only provided the veteran with partial 
relief.

A VA examination conducted in March 1991 was also considered 
by the RO in its May 1991 rating.  Although the veteran's 
attorney, in his November 2002 Brief (p. 5) and March 2004 
Response to the RO's SSOC (p. 5), wrote that "An examination 
by the VA at that time documented [the veteran's] 'swelling, 
burning, itching and discoloration of the feet,'" the quoted 
statement read in full, "Veteran reports swelling, burning, 
itching, and discoloration of the feet" (emphasis added).  
Similarly, the appellant's attorney wrote: "The examiner 
concluded that it was 'more and more difficult for [the 
veteran ] to stand on his feet," but the statement in full 
reads: "He," referring to the veteran, "states it is more 
and more difficult to stand on his feet . . . ."  In this 
context, the Board notes that a transcription of lay history 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The appellant's attorney also 
wrote that the March 1991 VA examiner noted that the 
veteran's complaints "could well be sequelae frostbite such 
as burning feeling, itching feeling, and some degree of 
increased sensitivity to cold and at times hyperhidrosis."  
The appellant's attorney omitted from his synopsis the 
sentence immediately following the quoted sentence, which 
reads, "However, the pain which veteran experiences which 
limits his ambulation much more likely is due [to] pressure 
on the arches in the forefoot overtime [sic] from his obesity 
or other stresses" (emphasis added).

A July 1993 increased the evaluation of the frostbite 
residuals of the veteran's feet to 30 percent, noting 
persistent moderate symptoms.

In support of his August 1993 claim for a TDIU, the veteran 
submitted a copy of his Social Security Award letter 
indicating that he became disabled in December 1990 after 
breaking his left leg. The veteran was hospitalized in May 
1991 for swelling in the right leg due to circulatory 
problems and again in June 1991 for deep venous thrombosis 
and phlebitis of the right leg, which restricted his ability 
to stand, walk, lift and carry.

A November 1991 from Dr. Price noted the veteran's complaints 
of burning sensation, hypersensitivity to cold temperature 
and impaired circulation. Examination revealed edema of the 
feet, circulatory problems, and numerous varicosities.  
Neurological examination of the lower extremities showed that 
light touch and vibratory sensation were diminished with 
diminished sharp/dull greater in the right foot than the 
left.  The clinical impression was impaired circulation and 
venous disease of the lower extremities, foot deformity 
secondary to frostbite and neuropathy of the lower 
extremities characteristic of cold injury/frostbite.  The 
veteran was cautioned about cold weather and exposure and was 
to exercise or walk only as tolerated.  He was also cautioned 
to limit his activity and ambulation.

At a VA examination in July 1992, the veteran complained of 
discoloration of his feet and legs.  Cold weather caused pain 
and he was able to walk only relatively short distances (no 
more than 50 to 100 feet).  The veteran had a history of 
diabetes and was taking medication because of a blood clot in 
his right leg following a fall 1-1/2 years previously.  He 
also had lymphoma of the pelvis.  Edema of the feet was also 
noted.  The veteran's gait was described as slow of foot and 
pulses were adequate to both lower extremities at the foot 
and ankle.  The diagnoses included history of deep vein 
thrombosis of the right lower extremity probably affecting 
the left, non-insulin dependent diabetes mellitus and history 
of frostbite of the lower extremities with ulceration of the 
distal end of the right great toe, possibly related to 
frostbite.  The examiner noted that diabetes mellitus might 
be responsible for small vessel disease causing symptoms in 
the feet.  In addition, the veteran had massive obesity and 
has had at least on one side, and probably both, deep vein 
thrombosis with residuals which along with pelvic lymphoma 
was likely to cause or contribute to the symptomatology the 
veteran had with his feet.  The examiner also noted a 40-50 
pack per year history of smoking, and stated that the veteran 
had not smoked for the previous 3 years.

In a September 1993 VA examination the veteran's primary 
complaints were shortness of breath and easy fatigability.  
He complained that he could not walk more than 50 yards 
without undue shortness of breath yet walked a good deal more 
than that while in the clinic without evidencing a problem.  
Physical examination showed some stasis pigmentation and 
edema of both lower extremities.  Review of the 
cardiovascular system showed excellent pulses to both lower 
extremities.  The examiner did not suspect varicose veins.  
The veteran's hands and feet were warm and he walked without 
apparent difficulty.  He had good grip and minimal disability 
from the amputation.  There was no evidence of residual 
fracture of the left leg. The veteran had a nine-year history 
of diabetes mellitus and was taking medication for a history 
of deep vein thrombosis.  Arterial circulation of the legs 
was considered perfectly good.  Diabetes may have caused 
small vessel damage although there was no evidence of it at 
the time.  The examiner noted both hypertension and deep vein 
problems stating that the veteran's poor circulation was most 
likely a result of the deep vein thrombosis and manifested by 
the swelling.  The onset of deep vein thrombosis occurred 
several months after the veteran's left leg fracture with the 
examiner suggesting a possible cause and effect relationship.

Dr. Gamble, M.D., F.A.C.S., Diplomate of the American Board 
of Surgery and American Board of Plastic Surgery, offered his 
opinion regarding the veteran's frostbite residuals, both 
prior to and after the veteran's death.  The Board notes Dr. 
Gamble's extensive expertise in the area of cold weather 
injury residuals, including the many distinguished positions 
he has held and the many articles he has published, including 
on cold weather injuries.  Dr. Gamble has also been Commander 
of Bassett Army Community Hospital and Commander, U.S. Army 
Alaska Medical Activity, where he treated cold weather 
injuries.

In August 1998, Dr. Gamble examined the veteran.  Dr. Gamble 
quoted from a textbook chapter he wrote in Advances in 
Plastic and Reconstructive Surgery (Mosby 1994), which dealt 
with the consequences of cold weather injuries and their 
treatment.  Dr. Gamble also discussed the veteran's medical 
history and described his examination of the veteran, who 
complained pain and discomfort in his hands and feet, 
especially in the cold.  He also noted the veteran's 
fracture, lymphoma, and diabetes, and the veteran's statement 
that he stopped smoking 18 years previously.  Dr. Gamble 
concluded that many of the veteran's physical problems were 
typical of complications of cold injury, and discussed them 
in detail.  Dr. Gamble concluded: "His inability to be 
mobile effects significantly on his ability to function 
safely and comfortably.  This impacts his lifestyle, quality 
of life, and health outlook, not to mention negating the 
possibility of any and all employment opportunities."  Dr. 
Gamble specifically noted that cold injury has been noted to 
directly injure the endometrium, ultimately resulting in 
tissue damage and death, including the nervous tissue 
controlling the vascular tone and the flow through these 
vessels ("shunting"), a key effect of the neuro-vascular 
damage.  Comparing this shunting to diabetes as possible 
causative agents, Dr. Gamble noted that the veteran was not 
an insulin-dependent diabetic, and that his pulses at the 
dorsalis pedis and posterior tibial arteries were strong and 
bounding, whereas they would be lacking if the diabetes were 
a cause of the veteran's problems, including CAD.  Therefore, 
he concluded, the arterial vascular disease caused by the 
cold injuries was a more likely cause of the CAD than the 
diabetes.  Dr. Gamble also noted that the cold injury 
preceded the onset of diabetes by several decades.

Dr. Hamlet, Chief of the Research Support Division of the 
U.S. Army Research Institute of Environmental Medicine, also 
has extensive expertise in the area of cold weather injuries.  
In September 1998, Dr. Hamlet, who did not treat the veteran, 
agreed with Dr. Gamble's September 1998 assessment of cold 
injury as the causative factor in the veteran's 
symptomatology.  He also noted that the veteran's symptoms of 
cold sensitivity, edema, and gait modification are common 
post cold injury sequelae.  Dr. Hamlet also agreed with Dr. 
Gamble that the veteran's diabetes played only a minor role 
in his total symptomatology.

After the veteran died, Dr. Gamble, in September 2002, stated 
that the pain in the extremities and ambulation from 
frostbite residuals left the veteran with decreased mobility 
and exercise tolerance.  This in turn caused weight increase, 
a risk factor for diabetes.  Thus, Dr. Gamble concluded, the 
veteran's "cold weather injures and their sequelae were at a 
minimum a contributory cause of his death because they 
involved active processes that were the result of the 
debilitating effects and impairment of his health."  He also 
expressed confidence that the veteran's inability to ambulate 
and exercise due to residuals of his frostbite injuries 
worsened his diabetes, leading to accelerated 
arteriosclerosis and the CAD that caused the veteran's death.

Dr. Price, who treated the veteran for many years, expressed 
similar conclusions to those of Dr. Gamble.  In September 
2002, summarizing many previous findings, Dr. Price stated 
that the veteran's frostbite residuals-related chronic foot 
ulceration, pain, walking disabilities, and impaired 
circulation and hypersensitivity to cold resulted in 
increased morbidity/mortality.  Dr. Shine, who also treated 
the veteran, similarly concluded, in July 2002, that the 
veteran's "chronic leg problems made it difficult for him to 
walk and impossible for him to exercise.  This likely led to 
early progression of his [CAD,] which ultimately caused his 
death."

Recently, a VA staff cardiologist, in September 2003, 
addressed several questions contained in a May 2003 remand 
from the Board.  First, he stated that the veteran's 
frostbite residuals did not materially contribute or cause 
the veteran's CAD, noting that the veteran suffered from 
diabetes, hypertension, had a prior history of smoking, and 
was 67 years old at the time of death, all of which are risk 
factors for CAD.  As to whether the CAD was aggravated by 
frostbite residuals, the VA cardiologist stated: "This is 
difficult to sort out, however disability from frostbite 
injury probably limited [the veteran's] ability to actively 
engage in physical exercise.  Lack of adequate exercise is 
considered one of many likely risk factors for predisposing 
one to cardiovascular disease."  Finally, he stated: "In my 
opinion frostbite residual was not materially or 
substantially implicated in the development or aggravation of 
[diabetes] which predisposed patient to [CAD]."

The appellant testified at a videoconference before the 
undersigned Veterans Law Judge (VLJ) of the Board.  She 
stated that, shortly after her marriage to the veteran, he 
developed slightly light brownish spots on his legs, and 
other symptoms of frostbite, which worsened over the years 
(Hearing transcript, p. 6).  She also referred to a VA report 
entitled Cold Injury: Diagnosis and Management of Long Term 
Sequelae, released in May 1998.  That article describes in 
detail the many complications that result from cold weather 
injuries.

Other lay statements have been submitted on behalf of the 
veteran, including from his father and friends, detailing how 
he sustained frostbite while in the military, and how the 
frostbite residuals gradually worsened over the years and 
described the symptoms experienced as a result of this 
worsening, which were similar to those described by the 
treating physicians.

In September 2004, an IME, whose qualifications included 
M.D., F.A.C.C., and F.A.C.P., responded to the Board's 
request for an opinion as to the cause of the veteran's 
death.  The IME reviewed the veteran's medical history as 
well as the physicians' opinions regarding the cause of the 
veteran's death.

The IME recounted Dr. Gamble's August 1998 and September 2002 
evaluations in detail.  He also discussed Dr. Price's 
conclusions, including his November 2002 conclusion that the 
veteran's cold weather injuries caused a "reduced function 
or failure to certain aspects of the patient's circulatory 
system," and that "a myocardial infarction caused by [CAD] 
indicates a reduced circulatory function," thus indicating 
that the veteran's death was a result of reduced circulatory 
function, itself connected to his service connected frostbite 
residuals.  In response, the IME wrote: "I fail to see the 
logic in this argument.  There are many reasons for 'reduced 
circulatory function' and having one e.g. coronary artery 
disease (in the heart due to smoking, hypertension, diabetes, 
etc.) does not imply a causal relationship to another e.g. 
"diminished circulatory function as a result of cold weather 
injuries' in the legs."

In answer to the questions propounded by the Board, the IME 
wrote that the etiological relationship, if any, between the 
CAD from which the veteran died and his service connection 
frostbite residuals was "very distant."  The IME noted that 
the veteran had several strong risk factors for CAD, 
including his gender, age, smoking, hypertension, obesity, 
and diabetes.  The IME also wrote that it was possible that 
the inability to exercise, which was potentially related to 
the frostbite, but also to the history of fracture, deep vein 
thrombosis and the veteran's musculoskeletal structure of the 
arches, was related to the development of diabetes.  He 
discounted this possibility, however, because the recommended 
amount of exercise to prevent diabetes is walking for 20 to 
30 minutes each day, and he saw no evidence the veteran could 
not either do this or alternate forms of exercise such as 
swimming or riding a stationary bicycle.

The IME also concluded that there was insufficient evidence 
to indicate that the veteran's CAD was aggravated by the 
frostbite residuals to the extent that these residuals 
materially or substantially contributed to the cause of the 
veteran's death.  This conclusion was based on the IME's 
prior analysis indicating that the effects of frostbite in 
this veteran were negligible in view of the existence of 
severe uncontrolled hypertension, marked obesity, smoking and 
age.

The IME added that, although the difficulty in walking, which 
itself could have been due to several factors, could have 
made it difficult for the veteran to maintain a normal 
weight, but that the frostbite sequelae was not sufficient to 
caused the veteran's extensive weight gain.

Dr. Gamble submitted a December 2004 response disagreeing 
with the IME's conclusions.  He stated that frostbite 
injuries of the type sustained by the veteran kill the 
endothelium and the fine nervous tissues that control the 
blood flow.  He noted that decreased ability to ambulate and 
sedentary lifestyle contribute to weight gain and obesity, 
which are major risk factors for diabetes, a complication of 
which is vascular disease, particularly at the distal level 
with the small arteries serving the extremities.  Thus, Dr. 
Gamble concluded, the veteran's inability to function due to 
frostbite residuals contributed directly to  his weight gain 
and diabetes, further accelerating his peripheral and central 
vascular disease.  He cited and discussed several articles on 
the sequelae of cold weather injury.

The above medical evidence contains multiple conflicting 
opinions on the key question of the relationship between the 
veteran's frostbite residuals and his death from CAD.  In 
such cases, the Board must decide the extent to which each 
opinion may be credited or discounted.  Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  In so weighing the evidence, the Board may 
accept one medical opinion and reject others, but it cannot 
render its own medical judgments and must give plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, 12 Vet. 
App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

In his December 2004 response to the IME opinion, as well as 
the November 2002 Brief and March 2004 Response to the RO's 
October 2003 SSOC, the appellant's attorney emphasizes that 
Drs. Price, Shine, and Gamble treated the veteran, and also 
highlighted the qualifications of Drs. Gamble and Hamlet.  It 
is true that the fact that a physician treated a veteran, and 
the physician's area of expertise, are relevant factors for 
the Board to take account of in assessing conflicting medical 
opinions.  See Guerreri v. Brown, 4 Vet. App. 467, 46-467 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches").  It 
is also true, however, the Board is not required to give 
greater weight to the opinion of a physician simply because a 
physician treated the veteran.  See id. at 473 ("Court 
refuses to adopt "a rule that gives the opinions of treating 
physicians greater weight in evaluating claims made by 
veterans.").  See also White v. Principi, 243 F.3d 1378, 
1381 (Fed. Cir. 2001) (upholding Court's decision not to 
adopt "treating physician" rule).  Thus, while the fact 
that Drs. Shine, Price, and Gamble treated the veteran, and 
the expertise of Drs. Gamble and Hamlet in the area of cold 
weather injuries, are factors to be considered, the VA staff 
cardiologist and the IME, the latter of whom was a fellow of 
the American College of Cardiologists (F.A.C.C.), also were 
fully competent to offer their opinions as to the 
relationship of the veteran's frostbite residuals to his CAD.

In assessing the relative weight to be accorded to these 
opinions, the Court has provided the following guidance.  The 
Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  In 
addition, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Also, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally in this regard, a 
medical opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

None of the medical opinions given in the instant case appear 
to run afoul of the above holdings.  The physicians all 
appear to have reviewed and accurately summarized the 
relevant medical records, based their conclusion on these 
records, and proffered reasons for these conclusions.  In 
reviewing these opinions, however, the Board finds that the 
IME's opinion that the veteran's frostbite residuals did not 
substantially or materially contribute to or aggravate the 
veteran's CAD, is more persuasive than the opinions finding 
otherwise, for the following reasons.

The IME's opinion that the relationship between the frostbite 
residuals and the veteran's CAD was "very distant" was not, 
as stated by appellant's attorney in his December 2004 
letter, "conclusory" or "unsupported."  In fact, the IME 
reviewed the veteran's medical history from his military 
service to his death, accurately recounted the relevant 
medical opinions, and explained why he disagreed with those 
finding a causal connection between the frostbite residuals 
and CAD.  In doing so, unlike the private physicians, the IME 
addressed all of the risk factors that the veteran had for 
CAD, including his gender, age, smoking, hypertension, and 
obesity.  The IME acknowledged the possibility that the 
veteran's inability to exercise contributed to his diabetes, 
which in turn contributed to his death.  But, again contrary 
to the private physicians, the IME looked carefully into the 
reasons underlying the veteran's inability to exercise, and 
noted the other potential causes of this inability, such as 
the history of fracture, deep vein thrombosis, and the 
musculoskeletal structure of the veteran's arches.  The IME 
also discussed the possibility that the veteran's difficulty 
in walking made it difficult to maintain a normal weight, and 
again looked more deeply into the matter than the private 
physicians, noting that many factors contributed to the 
veteran's difficulty in walking, and that the frostbite 
residuals alone were unlikely to have caused the veteran's 
extensive weight gain.

In contrast, the private physicians, including Dr. Gamble, 
focused extensively on the possibility that the frostbite 
residuals caused the veteran's circulatory and other 
disorders, and consequently his CAD, but considered only some 
of the other potential causes of the CAD or the disorders 
that caused it, such as diabetes, and did so cursorily.  For 
example, Dr. Gamble noted rather than discussed other 
possible causes, such as the fracture and lymphoma, and as to 
the veteran's smoking only stated that he had stopped 18 
years previously (although the July 1992 examiner indicated 
that the veteran's smoking had stopped 3 years previously, 
which would have been 1989, while Dr. Gamble's estimate would 
have been 1980).  In his December 2004 response to the IME, 
Dr. Gamble cited the veteran's decreased ability to ambulate 
as the cause of his weight gain and obesity, which caused his 
diabetes, which caused his vascular disease, particularly at 
the distal level with the small arteries serving the 
extremities.  He failed to discuss the veteran's gender, age, 
smoking, and hypertension as potential factors contributing 
to the veteran's CAD or the obesity and diabetes that led to 
his CAD.  Nor did Dr. Gamble cite specific statements of the 
IME or respond to them, stating only: "I respectively do not 
concur with his opinion."  In addition, although Dr. 
Gamble's citation to articles detailing the complications 
generally arising from cold weather injuries, and the 
inclusion of such articles in the claims file, is permissible 
and helpful, 38 C.F.R. § 3.159(a)(1) (2004), these articles 
contain only general information relating to cold weather 
injuries, and do not necessarily apply to unique facts of 
this case.

The Board also notes that, while the appellant and the 
veteran's friends and family are competent to testify to the 
frostbite symptoms they observed, their statements are not 
competent evidence as to a possible connection between the 
frostbite residuals and CAD, as the latter is a question of 
etiology requiring medical expertise.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).

In sum, the IME considered all of the evidence of record, 
including the contrary medical opinions, and presented a 
reasoned opinion reviewing all of the veteran's other medical 
conditions and disorders and explaining why the CAD likely 
resulted from them rather than the frostbite residuals.  In 
contrast, the private physicians focused on the possible 
connection between the frostbite residuals and the CAD, but 
did not review the other potential factors as thoroughly as 
the IME.

For the above reasons, the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  The benefit-of-

	(CONTINUED ON NEXT PAGE)




the-doubt doctrine does not apply, and this claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).



ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


